DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

25. (Currently Amended) The method of claim 21, wherein selecting one or more of the stored media session startup parameter values for the media session using the received one or more attribute values comprises: accessing a model using the received one or more attribute values; and generating, via the model, the one or more startup parameter values for the media session based on the received one or more attribute values, and wherein applying the selected one or more startup parameter values as initialization values for the media session comprises applying the generated one or more startup parameter values for the media session[,].

32. (Currently Amended) The system of claim 28, wherein selecting one or more of the stored media session startup parameter values for the media session using the received one or more attribute values comprises: accessing a model using the received one or more attribute values; and generating, via the model, the one or more startup parameter values for the media session based on the received one or more attribute values, and wherein applying the selected one or more startup parameter values as initialization values for the media session comprises applying the generated one or more startup parameter values for the media session [,].

38. (Currently Amended) The system of claim 35, wherein the means for selecting one or more of the stored media session startup parameter values for the media session using the received one or more attribute values comprises: means for accessing a model using the received one or more attribute values; and means for generating, via the model, the one or more startup parameter values for the media session based on the received one or more attribute values, and wherein the means for applying the selected one or more startup parameter values as initialization values for the media session comprises means for applying the generated one or more startup parameter values for the media session [,].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451